      Case 3:18-cv-07354-WHA Document 231-19 Filed 02/20/20 Page 1 of 5




 1   Amanda L. Groves (SBN: 187216)
     agroves@winston.com
 2   Morgan E. Stewart (SBN: 321611)
     mstewart@winston.com
 3   WINSTON & STRAWN LLP
     101 California Street, 35th Floor
 4   San Francisco, CA 94111-5802
     Telephone: (415) 591-1000
 5   Facsimile: (415) 591-1400

 6   Kobi K. Brinson (Admitted pro hac vice)
     kbrinson@winston.com
 7   Stacie C. Knight (Admitted pro hac vice)
     sknight@winston.com
 8   WINSTON & STRAWN LLP
     300 South Tryon Street, 16th Floor
 9   Charlotte, NC 28202
     Telephone: (704) 350-7700
10   Facsimile: (704) 350-7800

11   Attorneys for Defendant
     WELLS FARGO BANK, N.A.
12

13                                 UNITED STATES DISTRICT COURT
14                                NORTHERN DISTRICT OF CALIFORNIA
15                                    SAN FRANCISCO DIVISION
16    ALICIA HERNANDEZ, et al., individually and       No. 3:18-cv-07354 WHA
      on behalf of all others similarly situated,
17                                                     DECLARATION OF STACIE C. KNIGHT
                    Plaintiffs,                        IN SUPPORT OF DEFENDANT WELLS
18           v.                                        FARGO BANK, N.A.’S MOTION FOR
                                                       PARTIAL SUMMARY JUDGMENT
19    WELLS FARGO BANK, N.A.,
                                                       Date: April 2, 2020
20                  Defendant.                         Time: 8:00 a.m.
                                                       Courtroom: 12
21                                                     Judge: Hon. William H. Alsup
22

23

24

25

26

27

28

                            KNIGHT DECL. ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                          CASE NO. 3:18-CV-07354 WHA
      Case 3:18-cv-07354-WHA Document 231-19 Filed 02/20/20 Page 2 of 5




 1          I, Stacie C. Knight, hereby declare, under penalty of perjury, as follows:

 2          1.      I am Of Counsel at Winston & Strawn LLP, counsel for Defendant Wells Fargo Bank,

 3   N.A. (“Wells Fargo”) in this matter. I make this declaration based on my personal knowledge and in

 4   support of Wells Fargo’s Motion for Partial Summary Judgment.

 5          2.      I am personally familiar with the facts set forth in this declaration. If called as a

 6   witness, I could and would competently testify to the matters stated herein.

 7          3.      Attached as Exhibit 1 is a true and correct copy of Exhibit 399 to the August 2, 2019
 8   Wells Fargo 30(b)(6) Deposition of Carmen Bell.

 9          4.      Attached as Exhibit 2 are true and correct copies of excerpts of the August 2, 2019
10   Wells Fargo 30(b)(6) Deposition of Carmen Bell.

11          5.      Attached as Exhibit 3 are true and correct copies of excerpts of the January 17, 2020
12   Deposition of Dan Salah.

13          6.      Attached as Exhibit 4 is a true and correct copy of the December 10, 2019 Deposition
14   of Sandra Campos.

15          7.      Attached as Exhibit 5 is a true and correct copy of Exhibit 502 to the December 10,
16   2019 Deposition of Sandra Campos.

17          8.      Attached as Exhibit 6 is a true and correct copy of Exhibit 503 to the December 10.
18   2019 Deposition of Sandra Campos.

19          9.      Attached as Exhibit 7 is a true and correct copy of Exhibit 507 to the December 10,
20   2019 Deposition of Sandra Campos.

21          10.     Attached as Exhibit 8 is a true and correct copy of Exhibit 509 to the December 10,
22   2019 Deposition of Sandra Campos.

23          11.     Attached as Exhibit 9 is a true and correct copy of Exhibit 510 to the December 10,
24   2019 Deposition of Sandra Campos.

25          12.     Attached as Exhibit 10 is a true and correct copy of Exhibit 513 to the December 10,
26   2019 Deposition of Sandra Campos.

27          13.     Attached as Exhibit 11 is a true and correct copy of Exhibit 514 to the December 10,
28
                                                         1
                             KNIGHT DECL. ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                           CASE NO. 3:18-CV-07354 WHA
      Case 3:18-cv-07354-WHA Document 231-19 Filed 02/20/20 Page 3 of 5




 1   2019 Deposition of Sandra Campos.

 2          14.    Attached as Exhibit 12 is a true and correct copy of Exhibit 520 to the December 10,
 3   2019 Deposition of Sandra Campos.

 4          15.    Attached as Exhibit 13 is a true and correct copy of Exhibit 523 to the December 10,
 5   2019 Deposition of Sandra Campos.

 6          16.    Attached as Exhibit 14 is a true and correct copy of Exhibit 525 to the December 10,
 7   2019 Deposition of Sandra Campos.

 8          17.    Attached as Exhibit 15 are true and correct copies of excerpts of the January 13, 2020
 9   Deposition of Derrick Cannon.

10          18.    Attached as Exhibit 16 is a true and correct copy of Exhibit 1273 to the January 13,
11   2020 Deposition of Derrick Cannon.

12          19.    Attached as Exhibit 17 are true and correct copies of excerpts of the December 10,
13   2019 Deposition of Jerry Dela Cruz.

14          20.    Attached as Exhibit 18 is a true and correct copy of Exhibit 604 to the December 10,
15   2019 Deposition of Jerry Dela Cruz.

16          21.    Attached as Exhibit 19 are true and correct copies of excerpts from the December 20,
17   2019 Deposition of Ruben Abel Gallardo.

18          22.    Attached as Exhibit 20 is a true and correct copy of Exhibit 1127 to the December 20,
19   2019 Deposition of Ruben Arel Gallardo.

20          23.    Attached as Exhibit 21 are true and correct copies of excerpts from the January 3,
21   2020 Deposition of Kimberly Gladman.

22          24.    Attached as Exhibit 22 is a true and correct copy of Exhibit 1234 to the January 3,
23   2020 Deposition of Kimberly Gladman.

24          25.    Attached as Exhibit 23 are true and correct copies of excerpts from the December 12,
25   2019 Deposition of Charles Gomez.

26          26.    Attached as Exhibit 24 is a true and correct copy of Exhibit 1004 to the December 12,
27   2019 Deposition of Charles Gomez.

28
                                                       2
                           KNIGHT DECL. ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                         CASE NO. 3:18-CV-07354 WHA
      Case 3:18-cv-07354-WHA Document 231-19 Filed 02/20/20 Page 4 of 5




 1          27.    Attached as Exhibit 25 are true and correct copies of excerpts from the December 11,
 2   2019 Deposition of Jameel Hayden.
 3          28.    Attached as Exhibit 26 is a true and correct copy of Exhibit 703 to the December 11,
 4   2019 Deposition of Jameel Hayden.

 5          29.    Attached as Exhibit 27 are true and correct copies of excerpts from the January 9,
 6   2020 Deposition of Jason Hewitt.

 7          30.    Attached as Exhibit 28 is a true and correct copy of Exhibit 1253 to the January 9,
 8   2020 Deposition of Jason Hewitt.

 9          31.    Attached as Exhibit 29 are true and correct copies of excerpts from the January 24,
10   2020 Deposition of Elizabeth Messana.
11          32.    Attached as Exhibit 30 is a true and correct copy of Exhibit 1625 to the January 24,
12   2020 Deposition of Elizabeth Messana.
13          33.    Attached as Exhibit 31 are true and correct copies of excerpts from the January 13,
14   2020 Deposition of Martha Montenegro.
15          34.    Attached as Exhibit 32 is a true and correct copy of Exhibit 1304 to the January 13,
16   2020 Deposition of Martha Montenegro.
17          35.    Attached as Exhibit 33 are true and correct copies of excerpts from the December 16,
18   2019 Deposition of Donna Perreault.
19          36.    Attached as Exhibit 34 are true and correct copies of excerpts from the January 17,
20   2020 Deposition of Joseph Plescia.

21          37.    Attached as Exhibit 35 is a true and correct copy of Exhibit 1527 to the January 17,
22   2020 Deposition of Joseph Plescia.

23          38.    Attached as Exhibit 36 are true and correct copies of excerpts from the January 22,
24   2020 Deposition of Anna Schulke.

25          39.    Attached as Exhibit 37 is a true and correct copy of Exhibit 1551 to the January 22,
26   2020 Deposition of Anna Schulke.

27          40.    Attached as Exhibit 38 are true and correct copies of excerpts from the December 17,
28
                                                       3
                           KNIGHT DECL. ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                         CASE NO. 3:18-CV-07354 WHA
      Case 3:18-cv-07354-WHA Document 231-19 Filed 02/20/20 Page 5 of 5




 1   2019 Deposition of Scott Seymour.

 2          41.     Attached as Exhibit 39 is a true and correct copy of Exhibit 1183 to the December 17,
 3   2019 Deposition of Scott Seymour.

 4          42.     Attached as Exhibit 40 are true and correct copies of excerpts from the January 28,
 5   2020 Deposition of Hortensia Torres.

 6          43.     Attached as Exhibit 41 is a true and correct copy of Exhibit 1643 to the January 28,
 7   2020 Deposition of Hortensia Torres.

 8          44.     Attached as Exhibit 42 is a true and correct copy of the July 10, 2019 Wells Fargo
 9   30(b)(6) Deposition of Robert Ferguson.

10          45.     Attached as Exhibit 43 is a true and correct copy of Exhibit 344 to the July 10, 2019
11   Wells Fargo 30(b)(6) Deposition of Robert Ferguson.

12          46.     Attached as Exhibit 44 is a true and correct copy of Exhibit 345 to the July 10, 2019
13   Wells Fargo 30(b)(6) Deposition of Robert Ferguson.

14          47.     Attached as Exhibit 45 is a true and correct copy of Exhibit 346 to the July 10, 2019
15   Wells Fargo 30(b)(6) Deposition of Robert Ferguson.

16          48.     Attached as Exhibit 46 is a true and correct copy of Exhibit 351 to the July 10, 2019
17   Wells Fargo 30(b)(6) Deposition of Robert Ferguson.

18          49.     Attached as Exhibit 47 is a true and correct copy of Exhibit 352 to the July 10, 2019
19   Wells Fargo 30(b)(6) Deposition of Robert Ferguson.

20          50.     Attached as Exhibit 48 is a true and correct copy of Exhibit 358 to the July 10, 2019
21   Wells Fargo 30(b)(6) Deposition of Robert Ferguson.

22

23   I declare under penalty of perjury that the foregoing is true and correct.

24
            Executed on this 20th day of February 2020.
25
                                                      /s/ Stacie C. Knight
26                                                 Stacie C. Knight
27

28
                                                         4
                             KNIGHT DECL. ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                           CASE NO. 3:18-CV-07354 WHA
